Citation Nr: 1546389	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

This issue was previously before the Board in February 2015.  The Board remanded it for additional development, and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has hypertension due to a disease or injury in service or caused or made worse by service-connected diabetes mellitus.  Hypertension was first noted years post-service.



CONCLUSION OF LAW

The criteria for establishing service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. §  3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in July 2009.  The claim was last adjudicated in May 2015.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, and written statements of the Veteran.

The Veteran was also afforded a VA hearing with the undersigned in May 2014.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. §  3.103(c)(2) (2015).

Pursuant to the February 2015 Board remand, VA afforded the Veteran an additional VA examination.  The examination report has been associated with the claims file.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. §  3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §  3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).

Certain chronic diseases, such as hypertension, may be presumed to have been incurred in service if demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. §  3.310(b).  

Analysis

The Veteran claims that his hypertension is caused or aggravated by his service-connected diabetes mellitus.  It is undisputed that the Veteran has hypertension.  There is no evidence that the Veteran demonstrated hypertension during his active duty service, or within the first year following separation from service.  In a June 2009 statement, the Veteran asserted that he developed hypertension approximately two years after being diagnosed with diabetes; this is contrary to the medical evidence of record.  The Veteran's VA treatment records indicate that he was diagnosed with hypertension in 1996, with diabetes mellitus in 1999, and with coronary artery disease in 2001.  

The Veteran was afforded a VA examination in November 2009.  The November 2009 examiner opined that the Veteran's hypertension is essential and less likely than not to be secondary to diabetes mellitus.  The examiner's rationale was that "essential hypertension is not known to be caused by diabetes" and is only related "when diabetes causes diabetic nephropathy resulting in the subsequent hypertension."   Essential hypertension is "hypertension occurring without discoverable organic cause."  Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012).  

The Veteran was afforded a second VA examination in April 2011.  The April 2011 examiner opined that the Veteran's hypertension was less likely than not to be related to his heart disease because "Nonobstructive heart disease does not cause or aggravate hypertension."

A September 2011 VA examiner diagnosed the Veteran with mild renal insufficiency with albuminuria, most likely secondary to diabetes.  Because of the presence of diabetic nephropathy, which the November 2009 examiner said was necessary for hypertension to be related to diabetes, the Board remanded the issue in February 2015 for an additional medical opinion.  The Board also requested the examiner to address the Veteran's testimony during the May 2014 hearing that the onset of diabetes symptoms predated the hypertension diagnosis.  

The Veteran was afforded a third VA examination pertinent to this issue in May 2015.  The May 2015 examiner noted that diabetes can increase the risk of developing hypertension but that, in this case, the onset of hypertension predated the onset of diabetes.  The examiner found no objective evidence to support the Veteran's contention that his diabetes symptoms predated the hypertension diagnosis.  The examiner also saw no evidence that the Veteran's hypertension had been aggravated beyond its natural progression by diabetes or any other factor.  For these reasons, the examiner opined that it was less likely than not that the Veteran's hypertension was caused by diabetes mellitus.  Although the examiner did not specifically opine as to the likelihood of aggravation by diabetes mellitus, the examiner's finding that there is no evidence of any aggravation at all necessarily includes a finding that diabetes had not caused any aggravation.  

The only evidence in favor of the Veteran's claim of nexus between his diabetes mellitus and hypertension consists of his own statements and those of his wife.  The Board notes that laypeople are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470.  However, this claim turns on the medical matter of nexus to service, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38.  Laypeople without the appropriate medical training and expertise are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  Hence, the lay assertions in this regard have no probative value; laypeople are not competent to provide a medical nexus opinion regarding the cause or aggravating factors of hypertension, nor are they competent to diagnose diabetes mellitus on a date prior to the one determined by medical professionals.   

In light of the evidence of record discussed above, the competent medical evidence weighs against a finding of a nexus between the Veteran's hypertension and an in-service injury or event or his service-connected diabetes mellitus.  Because the preponderance of the evidence is against the claim, there is currently an insufficient basis to allow for a grant of service connection for hypertension.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


